CAFFREY, District Judge.
The above two cases are petitions by the respective owners of the Fishing Vessel Clipper and the Fishing Vessel Eunice-Lillian for exoneration from or limitation of liability. The actions arise out of a collision between the two vessels on the high seas, on June 12, 1958, as a result of which the Eunice-Lillian sank.
Subsequent to the filing of these actions, proctors for the various parties have adjusted their respective differences, with the exception of a group of claims brought by Erik Maksimov, Edward Dirikis, Romeo J. Tremblay, Arvids Klavis, Douglas Stevens, Laimans Rudgitis, Janis Stendz, and Edward J. Belong, crew members of the Clipper. These claims are set forth by the proctor for the claimants as follows:
“That the said fishing vessel Clipper was bound on a voyage on June 12, 1958 to the fishing grounds and was in collision with the fishing vessel Eunice-Lillian, as a result of which the fishing vessel Clipper was damaged and their fishing trip was disrupted, resulting in a loss of a fishing trip to them in the amount of approximately Two Hundred and Fifty Dollars ($250.00) each. The said loss was occasioned in whole or in part due to personal faults upon the part of the petitioners and those charged with the duty of maintaining the vessel in a seaworthy condition and charged with the duty of navigating the said vessel.”
The petitioner in each of these causes has filed a motion to dismiss the claims and answers of the eight named crew members of the Fishing Vessel Clipper, the motion being based upon the grounds *828that “the same do not state a cause of action in either cause.”
The facts of the instant cases line up squarely with the facts before Judge Aldrich in the case of Casado v. Schooner Pilgrim, Inc., D.C.D.Mass., 171 F.Supp. 78 and for that reason the motion to dismiss herein must be granted on the basis of the authority and reasoning of the Casado decision. I subscribe to the principle succinctly stated by Judge Aldrich (at page 80) that, “the fundamental principles of liability should be the same, whether employees are fishermen, or factory men.”
The motion to dismiss is allowed in each case.